Case 18-52363-jwc   Doc 105   Filed 07/26/19 Entered 07/26/19 15:31:27   Desc Main
                              Document     Page 1 of 3


            IN THE UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

IN RE:                                      )
                                            )     CHAPTER 13
MILLARD COURTNEY FARMER, JR.,               )
                                            )     CASE NO. 18-52363-JWC
      Debtor.                               )

                        NOTICE OF WITHDRAWAL

      COMES NOW, counsel and withdraw the Exhibits appearing at Docket 104.

                                                  Respectfully submitted,


                                                  /s/ Ralph Goldberg
                                                  Ralph Goldberg
                                                  Georgia Bar No. 299475
                                                  Attorney for Debtor
Goldberg & Cuvillier, P.C.
1400 Montreal Road, Suite 100
Tucker, Georgia 30084-6919
(770) 670-7343
(770) 670-7344 (FAX)
Case 18-52363-jwc   Doc 105   Filed 07/26/19 Entered 07/26/19 15:31:27       Desc Main
                              Document     Page 2 of 3


                          CERTIFICATE OF SERVICE

      This is to certify that I have this day served debtor, creditors and Trustee in

the foregoing matter with a copy of this document by depositing in United States

Mail copies by email or by notification by electronic filing to:

                           Millard Courtney Farmer, Jr.
                                1196 DeKalb Ave
                                Atlanta, GA 30307

                                 Julie M. Anania
                                 Nancy J. Whaley
                             Standing Ch. 13 Trustee
                                     Suite 120
                           303 Peachtree Center Avenue
                            Atlanta, GA 30303-1286

                                  City of Atlanta
                                Office of Revenue
                            55 Trinity Ave, Suite 1350
                                Atlanta, GA 30303

                        DeKalb County Tax Commissioner
                         4380 Memorial Drive, Suite 100
                               Decatur, GA 30032

                                  John H. Murphy
                                John Harold Murphy
                       Kilpatrick Townsend & Stockton. LLP
                        1100 Peachtree St. NE, Suite 2800
                                 Atlanta, GA 30309

                LVNV Funding, LLC its successors and assigns as
                         assignee of Citibank, N.A.
                        Resurgent Capital Services
                               PO Box 10587
                        Greenville, SC 29603-0587
Case 18-52363-jwc   Doc 105   Filed 07/26/19 Entered 07/26/19 15:31:27   Desc Main
                              Document     Page 3 of 3


                          Resurgent Capital Services
                               P.O. Box 10587
                            Greenville, SC 29603

                           Collin Michael Bernardino
                      Kilpatrick Townsend & Stockton LLP
                           1100 Peachtree Street, N.E.
                             Atlanta, Ga. 30309-4530

                          This 26th day of July, 2019.



                                                  /s/ Ralph Goldberg
                                                  Ralph Goldberg
                                                  Georgia Bar No. 299475
                                                  Attorney for Debtor
Goldberg & Cuvillier, P.C.
1400 Montreal Road, Suite 100
Tucker, Georgia 30084-6919
(770) 670-7343
(770) 670-7344 (FAX)
attorneygoldberg@hotmail.com
